
	

113 S2697 IS: To amend the Truth in Lending Act to clarify the application of the qualified mortgage rule to rural lenders, and for other purposes.
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2697
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mr. King (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Truth in Lending Act to clarify the application of the qualified mortgage rule to
			 rural lenders, and for other purposes.
	
	1.Qualified mortgages for rural lendersSection 129C(b)(2) of the Truth in Lending Act (15 U.S.C. 1639c(b)(2)) is amended—(1)in subparagraph (E)(vi)(II), by striking a limit set by the Board and inserting 1,000 per year; and(2)by inserting after subparagraph (E) the following:(F)RuralThe term rural means any area other than—(i)a city or town that has a population of greater than 50,000 inhabitants; and(ii)any urbanized area contiguous and adjacent to a city or town described in clause (i)..
			
